Citation Nr: 1639023	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-19 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for hypertension with claimed kidney infarct.

2.  Entitlement to service connection for left carpal tunnel syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Navy from January 1988 to January 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The record shows that the June 2008 rating decision initially denied the Veteran's service connection claim for bilateral carpal tunnel syndrome.  In addition, the rating decision granted entitlement to service connection for hypertension with claimed kidney infarct and assigned a noncompensable disability rating effective from February 1, 2008.  In September 2008, the RO sent the Veteran a letter informing him that his requests to reschedule VA examinations dated in April and May of 2008 were interpreted as a request for reconsideration of the June 2008 rating decision.  Less than one year after the June 2008 rating decision, the RO obtained additional VA examinations related to the Veteran's claims in October 2008.  In accordance with 38 C.F.R. § 3.156(b), the RO reconsidered and denied the Veteran's service connection claim for bilateral carpal tunnel syndrome and his increased rating claim for hypertension in a March 2009 rating decision.  The Veteran subsequently filed a timely September 2009 notice of disagreement regarding these issues.  The RO then furnished a statement of the case in March 2010, and the Veteran submitted a VA Form 9 in May 2010.  Thus, this appeal stems from the June 2008 rating decision.

During the pendency of the appeal, an August 2015 rating decision granted entitlement to service connection for right carpal tunnel syndrome.  The grant of service connection for this disability constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record contains no indication that the Veteran has disagreed with the initial rating or effective date assigned; thus, those matters are not in appellate status.  See id., (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Consequently, the Veteran's service connection claim for right carpal tunnel syndrome is not before the Board.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to service connection for left carpal tunnel syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension with claimed kidney infarct has been manifested by systolic blood pressure less than 160, diastolic blood pressure less than 100, and renal dysfunction; but not a history of diastolic pressure predominantly 100 or more, constant or recurring albumin with hyaline and granular casts or red blood cells, signs or symptoms due to renal dysfunction, BUN of at least 40mg%; creatinine of at least 4mg%, or requiring regular dialysis.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hypertension with claimed kidney infarct have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.104, 4.115a, 4.115b, Diagnostic Codes 7101, 7541 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his hypertension with claimed kidney infarct.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran also received VA examinations in connection with his claim in October 2008 and September 2015.  The Board finds that these VA examinations are adequate for rating purposes as they collectively address the rating criteria and evidence of record that are relevant for rating the Veteran's hypertension with claimed kidney infarct.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.
 
The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected hypertension with claimed kidney infarct is currently evaluated under Diagnostic Code 7101.  38 C.F.R. § 4104 (2015).  Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication control.  A 20 percent rating is provided if diastolic pressure is predominantly 110 or more, or if systolic pressure is predominantly 200 or more.  A 40 percent rating is warranted if diastolic pressure is predominantly 120 or more.  A 60 percent rating is appropriate if diastolic pressure is predominantly 130 or more.  Id.

Diagnostic Code 7541 pertains to renal involvement in systemic disease processes and directs that the disability is to be rated as renal dysfunction.  38 C.F.R. § 4.115(b).  The criteria for rating renal dysfunction is provided by 38 C.F.R. § 4.115a.  Renal dysfunction manifested by albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent rating.  A 60 percent rating requires renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Finally, a 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following:  persistent edema and albuminuria; or, BUN more than 80mg%; or creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

During an October 2008 VA examination associated with the Veteran's claim, the examiner documented that the Veteran had a diagnosis of hypertension.  He managed his hypertension conservatively using Lisinopril without side effects or functional impairment.  The examiner stated that the Veteran's hypertension was stable on his current treatment.  At the time of the examination, the Veteran's blood pressure readings were 132/74, 130/74, and 136/76.  

The record also contains the results of an October 2008 VA cardiology stress test.  This report stated that the Veteran's resting blood pressure of 122/80 rose to a maximum blood pressure of 162/78 during the test.  A subsequent November 2009 VA treatment record stated that the Veteran's blood pressure was 134/88.

In September 2015, a VA examination was conducted to evaluate the Veteran's hypertension.  The Veteran's treatment plan for hypertension still included taking continuous medication, but he now took Cozaar.  However, the examiner noted that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  During the examination, the Veteran's blood pressure readings were noted to be 158/70, 158/72, and 156/72.  The Veteran did not have any scars that were related to his hypertension disability.  The examiner additionally stated that the Veteran's hypertension did not impact his ability to work.

The Veteran was also provided with a VA examination related to his kidney in September 2015.  The examiner noted that the Veteran had a diagnosis of status post renal infarct from cardiac emboli, and he did not take continuous medication related to this diagnosis.  The examiner also found that the Veteran had renal dysfunction.  However, the Veteran did not require regular dialysis.  In addition, no signs or symptoms due to renal dysfunction were present.  The examiner also determined that the Veteran did not have hypertension and/or heart disease due to renal dysfunction or caused by any kidney condition.  According to the examiner, the Veteran did not have urolithiasis or a history of recurrent symptomatic urinary or kidney infections.  No kidney transplant or removal had been conducted, and the Veteran did not have any relevant benign or malignant neoplasm or metastases.  In addition, no relevant scars were found.  The examiner further stated that the Veteran's kidney disorder did not impact his ability to work.

The examiner noted that laboratory testing performed in conjunction with the September 2015 examination reflected that the Veteran's albumin was within normal limits.  The red blood cells per high power field were similarly within normal limits.  In addition, no red blood cells or hyaline casts were seen in the urinalysis.  The comprehensive metabolic panel showed that the Veteran's BUN was 10 mg/DL, and his creatinine was 0.93 mg/DL.  The examiner stated that both of these results were within normal limits.

Initially, the Board finds that the Veteran's hypertension does not warrant a compensable rating under Diagnostic Code 7101.  Although the October 2008 and September 2015 VA examinations reflected that the Veteran requires continuous medication for his hypertension, the September 2015 VA examiner stated that he did not have a history of diastolic pressure that was predominantly 100 or more.  In addition, nearly all of the available blood pressure measurements reported diastolic pressure that was less than 100 and systolic blood pressure that was less than 160.  The Board acknowledges that the peak blood pressure reading from the October 2008 exercise stress test meets the criteria for a compensable rating.  However, the blood pressure measurements from the October 2008 VA examination, as well as all of the measurements documented after the October 2008 stress test, fall below the thresholds required for a 10 percent rating.  Thus, the Board is unable to conclude that the isolated instance of elevated blood pressure from the October 2008 stress test establishes that the Veteran's diastolic and systolic pressure more nearly approximate the criteria associated with a compensable rating.

The Board also finds that a compensable rating is not available under Diagnostic Code 7541 for the Veteran's status post renal infarct from cardiac emboli.  As noted above, the Veteran's hypertension is not considered 10 percent disabling under Diagnostic Code 7101.  The September 2015 VA examiner also found that there were no symptoms associated with the Veteran's renal dysfunction, such as transient or slight edema, to justify a higher rating.  The results of the September 2015 VA examination additionally demonstrated that the Veteran does not have renal dysfunction that is manifested by constant or recurring albumin with hyaline and granular casts or red blood cells.  Furthermore, the laboratory testing results reflected that the Veteran does not have BUN of at least 40mg% or creatinine of at least 4mg% to allow for a compensable rating under Diagnostic Code 7541.  In addition, the Veteran's renal dysfunction did not require regular dialysis.

The Board has also considered whether staged ratings are appropriate under Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the Board finds that they are not warranted as the severity of the Veteran's hypertension with claimed kidney infarct has remained relatively constant throughout the appeal period.

For these reasons, the preponderance of the evidence weighs against a finding that the Veteran's hypertension with claimed kidney infarct warrants a compensable disability rating.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to an initial compensable rating for hypertension with claimed kidney infarct is denied.


REMAND

The Board notes that the Veteran was provided with a VA examination in connection with his service connection claim for left carpal tunnel syndrome in October 2008.  The examiner stated that there was no diagnosis related the Veteran's reported bilateral wrist condition as there was no pathology during the examination.  However, the Veteran has since submitted a May 2009 electromyography report which stated that the Veteran had bilateral mild distal medial neuropathy that was consistent with bilateral carpal tunnel syndrome.  Thus, it appears that the Veteran has a current diagnosis for left carpal tunnel syndrome.  The Veteran contends that his left carpal tunnel syndrome is related to his prolonged use of the keyboard during most of his military career.  See October 2008 VA examination.  He also reported having pain related to left carpal tunnel syndrome since his separation from the military.  See May 2001 VA Form 9.  The Veteran is competent to report the continuity of symptoms such as pain that are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Under these circumstances, the Board finds that a remand is necessary to provide the Veteran with a VA examination and medical opinion to determine the etiology of his left carpal tunnel syndrome.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left carpal tunnel syndrome.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Hampton VA Medical Center dated since March 2010.

2.  After the preceding development is completed, schedule the Veteran for a VA examination to determine the nature and etiology of the reported left carpal tunnel syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must first clearly state whether the Veteran has current diagnosis of left carpal tunnel syndrome.  If not, the examiner must address the May 2009 electromyography report from the Tidewater Neurologists and Sleep Disorder Specialists which indicate such a diagnosis.

If the Veteran has a diagnosis for left carpal tunnel syndrome, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is related to, or had its onset during, the Veteran's active service.

The examiner must consider the Veteran's statements of continuity of symptoms since service related to his left wrist in rendering a decision.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


